Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 4, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
There is substantial evidence in the record to support the Board’s decision that claimant did not intentionally mislead his employer when applying for relocation assistance and, therefore, his actions did not constitute misconduct. The record reveals inconsistencies between the eligibility requirements as they were listed on the. application and those in the relocation guide, which could easily cause confusion. Even the employer’s relocation counselor was unsure of the requirements. As such, we find no reason to disturb the Board’s decision awarding claimant unemployment insurance benefits.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.